Title: To Thomas Jefferson from James Oldham, 19 March 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 19th. March 1805.
                  
                  Your favor of the 11th. I receivd yesterday and am very thankful for the infermation which it contains: as Mr. Galligo had frequently ast me Respecting the ornament, I thot it would be some wat satisfactory to them to se the infermation Which you have pleasd to give; and I shew him your Letter of the 11th. which gave him every Satisfaction that was Nesary: he desird me to proceed as I thot moost proper, which I think will be best to wat your return to Washington.
                  I think the ornaments of your parlor Frize will sute mine the best, if I recolect rite the depth of your Frize is nearly equal with mine which is 8 I. the ornaments are in the Juish Stile, but I amagin that will make no difference with Mr. Galligo.
                  Unfortunately for me Last nite about Twelve Oclock my Plank-kiln Took fiar and was intirly consumd. the hole amount of Plank was 3050 Feet which was all prime; 1000 of it was perchasd for the purpose of doing your dores and sashes, which I intend to be my own Loss: if with conveniance you can give me a draft out of my own wages for a £ 11.12s. which is the cost I shall be very thankful: Shall go into the cuntery to day and perchace as much more to try it a second time—This would of bin had I of bin Succesful, the Last kill that should of had to dry for Mr. Galligos. use. it happened so strangly that am not able to account for it: Mr. Galligo Bares his misfortune with the graites patience as says I must Try it gain. I have hurn he should say that he conceived it not owing to any inattention or negglect by myself.
                  Adieu and may Heaven Bless You. Your most Humble and Obt Sevt.
                  
                     James Oldham 
                     
                  
               